Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00674-CR
                                NO. 14-20-00675-CR



                    IN RE TODD W. ALTSCHUL, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              23rd District Court
                            Brazoria County, Texas
                    Trial Court Cause Nos. 26672 and 26673

                        MEMORANDUM OPINION

      On September 14, 2020, relator Todd W. Altschul filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to correct and modify nunc pro tunc
judgments signed on August 28, 2019, by the Honorable Terri Holder, presiding
judge of the 23rd District Court of Brazoria County.
      Relator also filed a motion to suspend any rule requiring a mandamus
proceeding to be filed within six months or a year.

      To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and that what he seeks is a
ministerial act not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App.2007) (orig. proceeding).

      “A nunc pro tunc judgment is an appealable order under Article 44.02 [of
the Code of Criminal Procedure] if the appeal is timely filed.” Blanton v. State, 369
S.W.3d 894, 904 (Tex. 2012). Mandamus relief is not available to challenge an
appealable order. See Alvarez v. Eighth Court of Appeals of Tex., 977 S.W.2d 590,
592 (Tex. Crim. App. 1998). The failure to timely pursue an adequate legal remedy
forecloses mandamus relief. See In re Robertson, No. 14–16–01013–CV, 2017 WL
506807, at *2 (Tex. App.–Houston [14th Dist.] Feb. 7, 2017, orig. proceeding) (per
curiam) (mem. op.).

      Because relator had an adequate remedy for challenging the nunc pro tunc
judgments by appeal, he cannot show he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. The denial of
mandamus relief renders relator’s motion to suspend moot.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                         2